Exhibit 10.124

 

SEPARATION Agreement AND RELEASE

 

This Separation Agreement and Release (the “Agreement”) is entered into
effective as of April 1, 2017 (“Effective Date”), by and between Greggory M.
Bigger (the “Employee”) and QS Energy, Inc., a Nevada corporation (the
“Company”), to establish the terms and conditions of the Parties’ separation,
settlement and release of all claims. Employee and Company are sometimes
referred to as the “Parties.”

 

RECITALS

 

A.     WHEREAS, prior to the Effective Date Employee was employed by Company as
its Chief Executive Officer, and also served as a Director and Chairman of the
Board of the Company;

 

B.     WHEREAS, as of the Effective Date, Employee’s employment and directorship
relationship with the Company was mutually terminated by Company and Employee;

 

C.     WHEREAS, Employee entered into that certain Employment Agreement with the
Company, dated February 1, 2012, as amended on September 1, 2013, and March 10,
2016. (The Employment Agreement and all amendments thereto are hereinafter
referred to collectively as the “Employment Agreement and Amendments.”)

 

D.     WHEREAS, the Parties acknowledge that this Agreement is motivated by the
desire of the Parties to create an amicable separation between them, and in this
regard, the Parties desire to resolve and settle all matters related to
Employee’s separation from the Company as an employee and director, including,
without limitation, any and all claims and potential claims that the Employee
may have against the Company and related parties, and vice versa, upon the terms
and conditions hereinafter set forth.

 

AGREEMENT

 

NOW THEREFORE, the Parties, in consideration of the promises, covenants and
agreements contained herein and upon execution of this Agreement, agree as
follows:

 

1.     Employee Separation

 

Employee and Company hereby acknowledge and agree that Employee’s last day of
employment with Company, and last day serving as a director and chairman of the
Company, is the Effective Date. Employee is to provide no services to or on
behalf of Company as an employee or director after the Effective Date. Following
the Effective Date, the Parties may elect to enter into an independent
contractor relationship.

 

2.     Illness or Injury

 

Employee certifies that Employee has not experienced any job related illness or
injury in connection with his prior employment with Company.

 

3.      Employment Agreement and Amendments Thereto

 

As of the Effective Date, the Employment Agreement and Amendments are terminated
and all rights and obligations of the Parties thereto are extinguished and of no
further force or effect. Employee shall be allowed to retain, as of the
Effective Date, all vested Company options and warrants. Unvested options and
warrants shall immediately vest.

 

 

 

 



 1 

 

 

4.     Payment

 

Subject to the terms and conditions hereof, Company agrees:

 

(a)     Pursuant to Section 4.11 of the Employment Agreement and Amendments, to
pay to Employee the sum of Five Hundred Eighty Thousand Dollars ($580,000.00),
less all applicable tax withholdings (“Termination Payment”). The Termination
Payment shall be paid in twenty-four (24) equal monthly installments commencing
on the Effective Date. The Termination Payment constitutes the sole and total
amount to be paid to Employee, and no other sums are due or shall be paid to
him, except as provided in subsections 4(b) and (c), below.

 

(b)     Commencing as of the Effective Date and continuing for twenty-four (24)
months thereafter, Employee shall be entitled to participate in any group health
insurance plan which has been or may be offered to employees of the Company,
including dental coverage, at the same level and cost of coverage Employee had
while employed with the Company.

 

(c)      Commencing as of the Effective Date and continuing for twelve (12)
months thereafter, Employee shall be entitled to the continued exclusive use of
a Company-issued cell phone, including a service plan, and email address, at the
same level of service Employee had while employed with the Company.

 

(d)     Company shall also pay Employee the sum of $33,462, less all applicable
tax withholdings, on the Effective Date, representing Employee’s accrued
vacation and sick days. This amount shall be paid at the same installment
schedule as the Termination Payment, pursuant to Section (a) above.

 

5.       Mutual Release

 

(a)     Except for the duties, representations, warranties and covenants set
forth in this Agreement, and in consideration thereof, the Parties, each on
behalf of himself or itself and present and former agents, successors, assigns,
heirs and attorneys, fully and completely, irrevocably and unconditionally,
releases and forever discharges each other and each of their respective present
and former agents, employees, predecessors, successors, shareholders, assigns,
officers, partners, directors, heirs, affiliates, subsidiaries, insurers and
attorneys (collectively referred to as the “Released Parties”) from any and all
debts, liabilities, demands, damages, obligations, costs, attorneys’ fees,
expenses, liens, actions and causes of action of every kind and nature
(collectively, “Claims”), whether now known or unknown, suspected or
unsuspected, whether or not heretofore asserted, which the Parties and their
successors, assigns, heirs and attorneys in their capacity as such now hold or
own, or have held or owned with respect to any matter whatsoever. This release
is intended to be a general mutual release of any and all Claims.

 

(b)     The Parties acknowledge that, following execution of this Agreement,
either Party may discover matters which, had the same been known before the
execution, would have caused that Party not to execute the Agreement.
Nevertheless, the Parties, each on behalf of himself or itself and present and
former agents, successors, assigns, heirs and attorneys in their capacity as
such, assumes this risk and hereby acknowledges that each Party has been
informed by his own attorneys regarding, and understands the provisions of
Section 1542 of the California Civil Code, which states:

 

A GENERAL RELEASE DOES NOT EXTEND TO ACTIONS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

(c)     The Parties, each on behalf of himself or itself and present and former
agents, successors, assigns, heirs and attorneys, expressly waives and
relinquishes all rights and benefits arising from said Section 1542 and from any
and all other laws of similar effect.

 

 

 

 



 2 

 

 

(d)      The Employee further agrees that this release is written in a manner
that he can understand, that he was advised to consult counsel and that he has
consulted with counsel in connection with the Agreement.

 

(e)     The Company further agrees that this release is written in a manner that
it can understand, that the Company was advised to consult counsel and that it
has consulted with counsel in connection with the Agreement.

 

(f)     The Employee agrees he has been given up to twenty-one (21) days to
consider whether to sign this Agreement and the Employee understands that he may
revoke the Agreement within seven (7) days after signing it by sending written
notice of revocation by overnight delivery. This seven (7) day period shall be
known as the “Revocation Period.”

 

(g)      The Employee acknowledges and agrees that signing this Agreement serves
as a release, without limitation, of any and all employment related claims,
including, but not limited to claims for wrongful discharge of employment;
termination in violation of public policy; discrimination, harassment;
retaliation; breach of contract (both express and implied), breach of covenant
of good faith and fair dealing (both express and implied), promissory estoppel,
negligent or intentional infliction of emotional distress, fraud, negligent or
intentional misrepresentation, negligent or intentional interference with
contract or prospective economic advantage, unfair business practices,
defamation, libel, slander, negligence, personal injury, assault, battery,
invasion of privacy, false imprisonment, conversion, disability benefits, and
wage and hour violation; violation of any federal, state, or municipal statute,
including, but not limited to: Title VII of the Civil Rights Act of 1964; the
Civil Rights Act of 1991; the Rehabilitation Act of 1973; the Americans with
Disabilities Act of 1990; the Equal Pay Act; the Fair Labor Standards Act,
except as prohibited by law; the Fair Credit Reporting Act; the Age
Discrimination in Employment Act of 1967; the Older Workers Benefit Protection
Act; the Employee Retirement Income Security Act of 1974; the Worker Adjustment
and Retraining Notification Act; the Family and Medical Leave Act, except as
prohibited by law; the Sarbanes-Oxley Act of 2002; the Uniformed Services
Employment and Reemployment Rights Act; the California Family Rights Act; the
California Labor Code, except as prohibited by law; the California Workers’
Compensation Act, except as prohibited by law; and the California Fair
Employment and Housing Act.

 

(h)     This Agreement shall not be construed to prohibit the Employee from
filing a charge against any Released Party with the Equal Employment Opportunity
Commission or a comparable state or local agency, or participating in any
investigation or proceeding conducted by any of those agencies. However, the
Employee explicitly waives his right to receive any monetary damages, costs or
fees as a result of any charge, complaint, or lawsuit filed by the Employee or
by anyone else on his behalf, except for claims for workers’ compensation.

 

(i)      Except as otherwise provided in paragraph (g), the Parties agrees that
they will not voluntarily participate in any judicial or legal proceeding
against any of the Released Parties that in any way involves any allegations,
facts or issues that each could have raised as of the date the employment
relationship ended on the Effective Date.

 

6.     Non-Liability

 

This Agreement is not to be construed as an admission of liability or wrongdoing
by the Company and the Company expressly denies any liability or wrongdoing in
connection with the subject matter of this Agreement.

 

 

 

 



 3 

 

 

7.     Non-Disparagement

 

The Employee agrees not to disparage, demean or criticize the Company, or any of
the Released Parties at any time for any reason. The Company agrees not to
disparage, demean or criticize the Employee at any time for any reason.

 

8.     Non-Disclosure

 

The Employee agrees not to discuss, publicize, describe or otherwise communicate
the terms, conditions or content of the Agreement except as otherwise publicly
disclosed by the Company under federal securities laws.

 

9.      No Assignment

 

The Employee represents and warrants that he is the lawful owner of all matters
being settled herein and that he has not sold, pledged, assigned, conveyed or
transferred, nor attempted to sell, pledge, assign, convey or transfer, and will
not sell, pledge, assign, convey or transfer any of the matters released or
settled herein prior to the execution of this Agreement.

 

10.     No Waiver

 

No waiver by the Parties to this Agreement of any breach of any term of this
Agreement shall be construed to be, nor be a waiver of any preceding,
concurrent, or succeeding breach of the same, or any other term or provision
thereof. No waiver shall be binding unless in writing and signed by all Parties.

 

11.     California Law Controlling/Venue

 

This Agreement shall be considered to have been executed and delivered, and to
be wholly performed, in the state of California, and the rights and obligations
of the Parties shall be construed and enforced in accordance with, and governed
by, the internal, substantive laws of the state of California without regard to
the principles of the conflicts of laws thereunder. Any action to enforce the
terms of this Agreement shall be brought in an appropriate court in the state of
California.

 

12.      Survival

 

Any of the terms, covenants, representations and warranties contained in the
Agreement shall survive the execution hereof.

 

13.      Successors and Assigns

 

The provisions of this Agreement shall be binding upon and shall inure to the
benefit of the respective Parties and their heirs, executors, administrators,
agents, representatives, successors and assigns. The Parties hereto represent
that they have the full authority to enter into this Agreement.

 

14.     Notices

 

In the event any notice or demand is required to be made in connection with this
Settlement Agreement, such notice or demand shall by U.S. Mail and email as
indicated below and shall be deemed to have been given either: (i) when mailed
to the other Party via United States Mail, certified, return receipt requested
(or any other reputable delivery service that is able to track and evidence
transmittal and delivery); or (ii) when acknowledged that it was received via
email. Notices shall be sent as follows:

 

  To the Company: QS Energy, Inc.                             To Greggory M.
Bigger: Greggory M. Bigger                  

 

 



 4 

 

 

15.     Headings and Construction

 

The headings in this Settlement Agreement are for convenience or reference only,
and shall not be deemed to be a part hereof or to affect the meaning or
interpretation of the provisions hereof. For purposes of construction, the
Agreement shall be deemed to have been drafted by all Parties, and no ambiguity
shall be resolved against any of the Parties by virtue of his, her or its
participation in the drafting of the Agreement.

 

16.     Counterparts

 

This Agreement may be executed in counterparts, and may be executed via
facsimile transmission and/or by pdf forwarded by e-mail, and all signatures
need not appear on the same signature page of the document.

 

17.      Execution

 

Each of the Parties represents and warrants that each has read the Agreement in
its entirety and has had the opportunity to review same with counsel. Each of
the Parties further represents and warrants that he has full mental, physical,
and legal capacity to enter into and execute this Agreement. Each person
executing this Agreement represents and warrants that he has the right and power
to enter into the Agreement on behalf of the Party for whom he is representing
that he is executing.

 

18.     Dispute Resolution/Enforcement of Agreement

 

In the event that any disagreement, dispute, or claim arises between the any of
the Parties to this Agreement, which concerns this Agreement, its
interpretation, or any of the rights, duties, and/or obligations of the Parties
arising out of or related to this Agreement (“Dispute”), any and all such
Disputes shall be resolved by arbitration and the Parties specifically agree
that they are waiving the right to try any Dispute in a court of law. This
waiver is a material inducement for the Parties to enter this Agreement. Any
dispute under this Agreement shall be resolved by arbitration conducted in Los
Angeles, CA in accordance with the rules of the American Arbitration Association
(“AAA”). A single arbitrator (the “Arbitrator”) shall be chosen by mutual
agreement of the Parties. If the parties cannot agree upon the selection of the
Arbitrator, then the arbitration shall be selected pursuant to the AAA
Employment and Arbitration Rules. The arbitration shall be conducted in a single
hearing and the Arbitrator shall render his/her decision within a reasonable
time after the conclusion of the hearing. The decision of the arbitrator shall
be final and nonappealable. Judgment upon any decision rendered by the
arbitrator may be entered by any court having jurisdiction.

 

19.      Return of Property/Network and System Access

 

To the extent that the Employee may not already have done so, he will
immediately return all property belonging to the Company that he has in his
possession, custody or control, including, but not limited to, electronic,
computer or communications equipment, electronically stored information, keys,
cards, documents, records or any other property. The Employee will not access
any computer network or system of the Company, and the Employee will not delete,
erase, or in any way impair the Company’s ability to retrieve information from
any electronic or communications equipment belonging to the Company.

 

 

 

 



 5 

 

 

20.     General Provisions

 

(a)     Each of the Parties understands this Agreement, and the terms and
conditions contained herein, and has relied upon his or her own judgment,
belief, knowledge, understanding and expertise after careful consultation with
his own legal counsel concerning the legal effect of this Agreement and all of
the terms and conditions of this Agreement, and enters the same voluntarily.

 

(b)      This Agreement constitutes the entire, final and binding understanding
between the Parties with respect to the subject matter hereof. No other
statement or representation, written or oral, express or implied, has been
relied upon in executing this Agreement, and all prior discussions, statements,
and negotiations made or that have occurred prior to the date of the Agreement
are deemed merged into this Agreement, and shall not be used for any purpose
whatsoever.

 

(c)     If all or any provision of the Agreement is held void, unlawful or for
any reason unenforceable, the remaining portions of this Agreement will remain
in full force and effect. The void, unlawful or unenforceable clause shall be
deemed revised to the least extent possible to render it enforceable while
maintaining the essential understanding and Agreement between the parties.

 

(d)     This Agreement may not be amended, altered, modified or otherwise
changed in any respect except by a writing duly executed by the Parties, or
their authorized representatives.

 

(e)     The Parties agree to execute any and all further documents that are
necessary or required to carry out the terms or intent of the Agreement.

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
Effective Date.

 

 





  /s/ GREGGORY M. BIGGER     Greggory M. Bigger         QS ENERGY, INC.        
       By:  /s/ MICHAEL MCMULLEN     Michael McMullen, CFO        

 

 



 

 

 

 

 6 

